DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/9/22 and 4/11/22.
	Applicant’s amendment to claims 13, 14, and 18 is acknowledged.
	Applicant’s addition of new claim 23 is acknowledged.
	Claim 22 is cancelled.
	Claims 1-21 and 23 are pending and claims 1-12 are withdrawn.
Claims 13-21 and 23 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, US Patent No. 9,129,963.

	Yang anticipates:
13.  A semiconductor apparatus comprising (see figs. 13-14): 
	a first chip (C1) including a first electrode (170) and having a recess (e.g. recess directly above 170 + 151); 
	a second chip (C2) having a protrusion (296b), the protrusion being positioned into the recess (e.g. recess directly above 170 + 151); 
	a through hole (225) formed in a region overlapping the first electrode (170) in a plan view and extending through the second chip (e.g. extends through 200/296b of second chip C2); and 
	a second electrode (220) formed in the through hole and electrically connected to the first electrode (170), 
	wherein the protrusion (296b) includes at least a silicon (e.g. 296b comprises silicon oxide so it includes at least silicon, col 11, ln 7–16)  and the through hole (225) is provided inside the protrusion (296b).  See Yang at col 1-13, ln 1–67,  figs. 1-16.

14.  The semiconductor apparatus according to claim 13, 
	wherein the recess (e.g. recess directly above 170 + 151) has an inner wall and a bottom surface, 
	wherein the first electrode (170) is exposed from the bottom surface of the recess, and 	wherein the through hole (225) is formed in a region overlapping the first electrode (170) and the protrusion (296b) in the plan view, figs. 13-14.

15.  The semiconductor apparatus according to claim 14, wherein the first chip (C1) includes an insulating layer (155), and wherein the recess (e.g. recess directly above 170 + 151) is formed by the first electrode (170) and the insulating layer (155), figs. 13-14.

16.  The semiconductor apparatus according to claim 13, wherein the second electrode (220) is formed continuously from the first electrode (170) to a first surface (200a) of the second chip (c2), the first surface being opposite to a second surface of the second chip (C2) having the protrusion (296b), figs. 13-14.

17.  The semiconductor apparatus according to claim 13, wherein a height of the protrusion (e.g. 296b comprising layers 290b/295b) is higher than a height of the recess (e.g. recess directly above 170 + 151; the recess directly above 170 is approximately the height of 151; the recess 151 is the height of 152), figs. 13-14.
  

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 13 above, and further in view of Ojefors et al., US Publication No. 2011/0001173 A1 (of record).

Regarding claim 19:
Yang teach all the limitations of claim 13 above, and Yang further teaches the second chip comprises a silicon substrate at col 10, ln 26–50.  
Yang does not expressly teach a detection unit configured to detect an electromagnetic wave.
In an analogous art, Ojefors teaches 
19. The semiconductor apparatus according to claim 13 (see figs. 1-3), 
	wherein a second chip (“integrated on a single chip” at para. [0079]) comprises a silicon substrate (15), and a detection unit (3) configured to detect an electromagnetic wave (“electromagnetic THz radiation 5” at para. [0079]), 
	(see fig. 3b) wherein the silicon substrate (15) is disposed between the detection unit (3; antenna 7) and…See Ojefors at para. [0079] – [0087].
	
	One of ordinary skill in the art modifying the teachings of Yang with Ojefors to form the second chip to have a detection unit would form “wherein the silicon substrate is disposed between the detection unit and the first chip” because in Yang the second chip is stacked on the first chip.
	Furthermore, One of ordinary skill in the art modifying the teachings of Yang with Ojefors to form the second chip to have a detection unit would form “wherein the second electrode is formed continuously from the first electrode to the - 23 -10192310US01detection unit” because in Yang’s fig. 13-14, the second electrode (220) is formed continuously from the first electrode (170) to a first surface of the second chip (C2).
	Ojefors further teaches:
20. The semiconductor apparatus according to claim 19, (see figs. 1-3) wherein the second chip further comprises an output circuit (4/6) configured to output an electric signal to the outside, the electric signal being based on a terahertz wave (“electromagnetic THz radiation 5” at para. [0079]) received by an antenna (2) that includes a second electrode (e.g. Vbias, Vdd or ac gnd connections in fig. 2).  See Ojefors at para. [0079] – [0087].

	Regarding claim 20:
	One of ordinary skill in the art modifying the teachings of Yang with Ojefors to form Yang’s second chip to have a detection unit would find it obvious to form an antenna that includes the second electrode because Ojefors teaches the antenna (2) includes electrodes (e.g. Vbias, Vdd or ac gnd connections in fig. 2)

	Ojefors further teaches:
21. An image forming apparatus comprising: 
	the semiconductor apparatus according to claim 20; and 
	an image processing unit configured to form an image based on the electric signal (e.g. imaging system at para. [0060], [0105])

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yang with the teachings of Ojefors because “In comparison the object of the present invention is inter alia to provide an apparatus which makes it possible to afford a field effect transistor for detection of the power and/or phase of electromagnetic radiation in the THz frequency range…In addition a possible object of the present invention is to provide an apparatus permitting a high level of integration density of the detector components…A further object of the invention is to provide an apparatus which can be produced by means of conventional semiconductor technologies so that the apparatus is suitable for mass markets.”  See Ojefors at para. [0013] – [0015].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
31 August 2022